
	

116 S1817 IS: Kids Eat Local Act of 2019
U.S. Senate
2019-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 1817
		IN THE SENATE OF THE UNITED STATES
		
			June 12, 2019
			Mr. Brown (for himself and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Richard B. Russell National School Lunch Act to improve nutritional and other program
			 requirements relating to purchases of locally produced food.
	
	
 1.Short titleThis Act may be cited as the Kids Eat Local Act of 2019. 2.Purchases of locally produced foodSection 9(j)(3) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(j)(3)) is amended—
 (1)by striking Program, to and inserting the following:  Program—(A)to;  (2)in subparagraph (A) (as so designated), by striking the period at the end and inserting ; or; and
 (3)by adding at the end the following:  (B)to use locally grown, locally raised, or locally caught as a product specification..
			
